Citation Nr: 1143249	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  09-37 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

Whether new and material evidence has been received to reopen a claim for service connection for a left eye disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from November 1966 until June 1968. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, that determined that new and material evidence had not been received to reopen a claim for service connection for defective vision of the left eye.  


FINDINGS OF FACT

1. By way of an October 1984 rating action, the Board denied service connection for a left eye disorder, finding that refractive error and astigmatism are congenital or developmental defects for which compensation was not warranted, that the left eye chalazion in service was acute and transitory and did not leave residual disability, that contemporaneous treatment records did not indicate trauma to the left eye during service, and that service treatment records did not indicate optic nerve atrophy of the left eye.  

2.  By way of a February 1987 rating action, the RO again denied the claim, finding that the additional records received were not sufficient to warrant a change to the previous determination.   The Veteran was notified but did not appeal.

3.  The evidence associated with the claims file since the last final denial in February 1987 does not relate to an unestablished fact necessary to substantiate the claim for service connection for a left eye disorder.  



CONCLUSIONS OF LAW

1. The February 1987 rating decision is the last final decision regarding the issue of entitlement to service connection for a left eye disorder.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2. Evidence received since the February 1987 rating decision is not new and material; the claim of entitlement to service connection for a left eye disorder is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  Proper notice will inform the Veteran of what evidence VA will seek to provide, and what evidence the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the notice letter provided to the Veteran in May 2008 included the criteria for reopening a previously denied claim and the criteria for establishing service connection.  Although adequate information concerning why the claim was previously denied was not provided, the Board finds that the Veteran had actual knowledge of the reason for his prior claim denial.  In the June 2011 informal hearing presentation, the Veteran's representative noted that the Veteran's claim was previously denied because his present condition had not been shown to have been incurred in or aggravated by service.  

The May 2008 letter also provided information on the VCAA duty to notify, which fully addressed all of the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. The letter informed him that his service connection claim must be supported by evidence indicating a current disability, evidence that the injury or disease was incurred or aggravated during service, and medical evidence of a nexus between the current disability and the in-service injury or disease.  He was also informed that VA would seek to provide federal records.   Finally, he was informed that it was his responsibility to support his claim with appropriate evidence, though VA would help him obtain records from any non-federal sources.
 
With respect to the Dingess requirements, the May 2008 letter also provided notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) (West 2002 and Supp. 2010) and 38 C.F.R. § 3.159(b) (2011).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002 and Supp. 2010); 38 C.F.R. § 3.159 (2011).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran has submitted evidence and statements.  The RO has obtained identified medical records.  In the absence of new and material evidence submitted by the claimant, the duty to assist is not triggered. See 38 U.S.C. § 5103A(d), (g); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed.Cir. 2003) (Holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. app. 542, 546 (1996) (Holding that unless the Veteran has submitted new and material evidence warranting the reopening of his claim, the duty to assist does not attach).

The Board also notes that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim and that VA does not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead considers whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  See Shade v. Shinseki, 24 Vet. App. 110, 117-118 (2010).  In the present case, the new evidence would not trigger a need for a VA examination.  The new evidence does not provide an indication that the disorder or persistent or recurrent symptoms of a disorder may be associated with the Veteran's service.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




New and Material Evidence Claim

The Veteran currently contends that his left eye disorder developed due to service. In a November 2009 statement, his representative reported that his left eye disorder developed due to an injury that occurred when a weapon exploded while he was on the firing line in Boot Camp training.  It is also noted that the was treated for a chalazion on the left eye lid in service.  

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a chronic disease or injury, or had a preexisting injury permanently aggravated, in the line of duty of his active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for certain chronic diseases, including arthritis, when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection can also be found for any disease diagnosed after discharge, if the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

At the time of the last final decision in February 1987, the evidence of record included service treatment records.  A February 1967 service treatment record noted treatment for bilateral chalazions of the upper lids. The right lid was infected.  A July 1967 note documented the Veteran's complaint of blurred distant and near vision and eye itching, burning, and tearing.  A November 1967 record noted treatment for a right eye lid chalazion.  The May 1968 separation examination indicated that the examiner found the Veteran's eyes to be normal.

VA medical records do not show treatment for left eye disorders until years following the Veteran's discharge from service.  A March 10, 1981 VA medical record noted that the Veteran complained of left eye weakness, which the examiner found to be atrophic weakness.  An April 1, 1981 VA discharge note indicated that the Veteran had left optic nerve atrophy, with possible traumatic etiology.  An October 24, 1983 VA medical record noted that an examiner gave the impression of post-traumatic neuralgia.  A May 15, 1985 letter noted that Dr. A.C.M. found the Veteran to have optic nerve atrophy in the left eye and hyperopic astigmatism bilaterally.  A June 1985 VA examiner found optic atrophy.  

Also of record at the time of the 1987 decision were statements indicating that the Veteran had an eye injury from an arms explosion in service and treatment following that injury.  The Veteran had submitted statements from his friends indicating that he had eye treatment in service.  In a May 1985 private medical record, Dr. A.C.M. noted diagnoses including optic nerve atrophy of the left eye, refractive error, and astigmatism.  

At the time of the 1987 injury, the record contained no evidence showing treatment for optic nerve atrophy during service and no evidence of a nexus opinion by any competent medical professional linking any current eye disorder to service.  The RO determined in February 1987 that new and material evidence had not been received to reopen.

The RO received the Veteran's petition to reopen the claim in October 2007.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356   (Fed. Cir. 1998). 

New evidence is existing evidence not previously submitted to agency decision makers. Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim. Evans v. Brown, 9 Vet. App. 273, 285 (1996). For purposes of the new and material evidence analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Since the February 1987 confirmed rating decision, the RO received private medical records including a May 2008 statement from Dr. T.J.M. indicating that the Veteran had received an eye examination and had been diagnosed with presbyopia and hyperopia.  The RO has also received additional VA medical records indicating continued treatment for the Veteran's eyes, such as an October 22, 2008 record noting diagnoses of optic neuropathy of the left eye and presbyopia.  

Although the evidence submitted since the February 1987 confirmed rating decision is new, in that it was not previously of record, the newly submitted evidence is not material.  Essentially the new records show only the presence of current eye problems.  The fact that the Veteran had a left eye problem was already of record in 1987.  For evidence to be "material" it would have to go toward one of the unestablished factors in the claim.  Essentially, it would have to be evidence showing that the eye problem or eye injury began in service or it would be evidence that would otherwise link a currently diagnosed disorder with service.  Here, none of the newly associated evidence received since 1987 has provided any medical evidence showing inservice incurrence or aggravation. Likewise the evidence received since 1987 does not provide an etiological link between a diagnosed disorder and service.

The newly submitted medical evidence only demonstrates what was previously known, that the Veteran has a current left eye disorder and that he receives treatment for his left eye.  Additionally, new lay statements supporting the Veteran's claim of an in-service injury are redundant of the Veteran's earlier statements indicating that he developed an eye disorder in service.  Such statements are duplicative of evidence that was already of record and they do not provide competent medical evidence supportive of his claim.  

The evidence received since the February 1987 confirmed rating decision does not contain credible medical evidence indicating that the Veteran has a left eye disorder related to service.  The additional evidence received is not "material" since it does not relate to an unestablished fact necessary to substantiate his service connection claim.  As previously noted, the Board has considered the applicability of Shade v. Shinseki, in the present claim. The new evidence received since 1987 does not relate to the unestablished element of inservice incurrence or aggravation, nor does it relate to the unestablished element of a link to service.   VA has not received any evidence showing that a current eye disorder developed in service or is related to service.  Accordingly, the Board finds that the claim for service connection for a left eye disorder shall not be reopened


ORDER

New and material evidence having not been submitted, the application to reopen the claim for entitlement to service connection for a left eye disorder is denied.


______________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


